FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ASHLEY CREEK PHOSPHATE CO.,           
               Plaintiff-Appellant,
                v.                          No. 04-35640
GALE NORTON, Secretary, United
States Department of the Interior;           D.C. No.
                                          CV-03-00499-BLW
NU-WEST INDUSTRIES, INC., dba:
                                              OPINION
Agrium Conda Phosphate
Operations,
             Defendants-Appellees.
                                      
       Appeal from the United States District Court
                 for the District of Idaho
        B. Lynn Winmill, District Judge, Presiding

                  Argued and Submitted
            June 7, 2005—Seattle, Washington

                   Filed August 22, 2005

     Before: Warren J. Ferguson, Robert R. Beezer, and
          M. Margaret McKeown, Circuit Judges.

               Opinion by Judge McKeown;
  Partial Concurrence and Partial Dissent by Judge Beezer




                           11075
11078           ASHLEY CREEK PHOSPHATE v. NORTON




                             COUNSEL

E. Craig Smay, E. Craig Smay, P.C., Salt Lake City, Utah, for
the appellant.

Zach C. Miller, Davis Graham & Stubbs, Denver, Colorado,
for the appellees.

Robert C. Grisham, Assistant United States Attorney, Boise,
Idaho, for the appellees.


                              OPINION

McKEOWN, Circuit Judge:

  The issue we address is whether Ashley Creek Phosphate
Company has standing to bring this action under the National
Environmental Policy Act (“NEPA”). Ashley Creek has no
environmental stake in the phosphate mining project at issue,
which is some 250 miles from the phosphate Ashley Creek
controls. Indeed, its only interest is an economic one: if the
project does not go forward, Ashley Creek speculates that it
might become an alternate supplier of phosphate. Because it
has shown neither an injury in fact nor an interest within the
zone of interests protected by section 102(2)(C) of NEPA,1
Ashley Creek lacks standing to bring this NEPA challenge.
  1
   By convention, throughout the opinion we refer to the relevant provi-
sion of NEPA as it was enumerated in the original Act, rather than by its
                ASHLEY CREEK PHOSPHATE v. NORTON                    11079
            PROCEDURAL AND FACTUAL BACKGROUND

  Agrium Conda Phosphate Operations manufactures
phosphate-based fertilizer at the Conda Phosphate Processing
Plant (“the Plant”) near Soda Springs, Idaho. Agrium histori-
cally has obtained phosphate for the Plant from the Rasmus-
sen Ridge Mine, which is about twelve miles from the Plant.
With the Rasmussen Ridge Mine nearing depletion, Agrium
began exploring alternate sources of phosphate in the late
1990s.

   One option that Agrium initially considered was to supply
the Plant with phosphate from deposits near Vernal, Utah
(“Vernal deposits”). The Vernal deposits are controlled by
Ashley Creek, which leases large portions of the deposits
from the State of Utah. Agrium contacted Ashley Creek to
find out whether it could supply phosphate for the Plant, but
after investigating the cost of mining and transporting phos-
phate from the Vernal deposits, Agrium decided that obtain-
ing phosphate from Ashley Creek was too expensive.

   Agrium turned its attention to expanding its existing opera-
tions at the Rasmussen Ridge Mine into North Rasmussen
Ridge where it had not previously mined. Much of the land
on North Rasmussen Ridge is administered by the Bureau of
Land Management (“BLM”), which required Agrium to sub-
mit a mine and reclamation plan. The BLM determined that
an Environmental Impact Statement (“EIS”) was necessary to
evaluate the potential impact of exposing harmful materials,
such as selenium, and possible harm to the Canada Lynx, a
species recently listed as “threatened” under the Endangered
Species Act. The exposure of selenium and other elements
contained in phosphate increases the potential for release of
those elements into the water and soil.

current section designation in the United States Code. Section 102 is codi-
fied at 42 U.S.C. § 4332.
11080         ASHLEY CREEK PHOSPHATE v. NORTON
   The BLM prepared a draft EIS that considered three alter-
natives, including the proposed action—mining at North Ras-
mussen Ridge—and a no action alternative. In response,
Ashley Creek submitted a letter commenting that the draft
EIS was deficient because it did not consider as an alternative
the possibility of mining the Vernal deposits that Ashley
Creek controls. Ashley Creek wrote that the Vernal deposits
were not only cost-effective, but were also environmentally
superior to the proposed action.

   In declining to include mining the Vernal deposits as an
alternative in the final EIS, the BLM explained that its
responsibility was to respond to the proposed mining expan-
sion on North Rasmussen Ridge, not to compare various
phosphate supplies:

    [The BLM’s responsibility is to] either approve the
    plan of operations as proposed, modify the mine plan
    with alternatives, or disapprove the operation with
    the No Action Alternative. As such, a comparative
    analysis of the cost or other environmental factors of
    mining North Rasmussen Ridge with other viable
    phosphate reserves is not within the scope of this
    analysis. The fundamental question to be decided by
    this NEPA analysis is not how Agrium’s Conda Fer-
    tilizer Plant will be fed, but if the North Rasmussen
    Ridge reserve will be mined at this time.

The BLM also observed that Agrium’s investigation indicated
that the Vernal deposits were not a viable supply of phosphate
because Ashley Creek had not developed the reserves, had no
mine plan, and lacked a host of other conditions for mining.

  Following the issuance of the final EIS, Ashley Creek filed
a complaint in the district court alleging that the alternatives
analysis in the EIS was deficient because it failed to consider
supplying the Plant with phosphate from the Vernal deposits.
The district court dismissed the suit for lack of standing, rea-
              ASHLEY CREEK PHOSPHATE v. NORTON             11081
soning that Ashley Creek’s interest was purely economic and
economic interests do not fall within the zone of interests pro-
tected by NEPA.

                           DISCUSSION

   To resolve this appeal, we must address the threshold ques-
tion of standing. The Supreme Court has described standing
as being “[i]n essence the question of . . . whether the litigant
is entitled to have the court decide the merits of the dispute
or of particular issues.” Warth v. Seldin, 422 U.S. 490, 498
(1975). Because Article III of the Constitution limits the role
of the judiciary to hearing only “cases” or “controversies,”
constitutional standing ensures that a plaintiff has sufficient
stake in a case to establish a “case” or “controversy.” See
United Food & Commercial Workers Union Local 751 v.
Brown Group, Inc., 517 U.S. 544, 551 (1996). Grafted on top
of this constitutional backbone are prudential standing
requirements consisting of “several judicially self-imposed
limits on the exercise of federal jurisdiction.” Id. (internal
quotation marks and citation omitted). Thus, our standing
analysis entails an examination of both constitutional and
non-constitutional requirements. See City of Sausalito v.
O’Neill, 386 F.3d 1186, 1197 (9th Cir. 2004). We review a
district court’s determination of standing de novo. Id. at 1196-
97.

I.   ARTICLE III STANDING

   [1] Because Article III standing is based on constitutional
limits on the federal courts’ power, U.S. Const. art. III § 2,
Article III standing requires as an “irreducible minimum,”
Brown Group, Inc., 517 U.S. at 551, that the plaintiff show
(1) an injury in fact that is both (a) concrete and particularized
and (b) actual or imminent, not conjectural or hypothetical;
(2) that the injury is fairly traceable to the challenged action
of the defendant; and (3) a likelihood that the injury will be
redressed by a favorable decision. Friends of the Earth, Inc.
11082           ASHLEY CREEK PHOSPHATE v. NORTON
v. Laidlaw Envtl. Servs., 528 U.S. 167, 180-81 (2000). The
injury in fact prong is determinative of this appeal.

   The injury Ashley Creek asserts is that the BLM refused to
include in the EIS the alternative that Agrium could mine
phosphate from Ashley Creek’s Vernal deposits. Ashley
Creek’s alleged injury is a procedural one that, in essence,
amounts to a claim that the BLM injured it by failing to com-
ply with NEPA’s procedural requirement of considering alter-
natives. See NEPA § 102(2)(C)(iii) (requiring an EIS to
consider alternatives to the proposed action).

   [2] NEPA is a procedural statute, and thus it is not surpris-
ing that procedural injuries frequently suffice for standing in
the NEPA context. See e.g., Citizens for Better Forestry v.
United States Dep’t of Agric., 341 F.3d 961, 970-72, 978 (9th
Cir. 2003) (plaintiffs had standing when they alleged proce-
dural injury of deprivation of opportunity to comment on
environmental reviews); see also, Lujan v. Defenders of Wild-
life, 504 U.S. 555, 573 n.8 (1992) (plaintiff “assuredly can”
enforce procedural rights). But a plaintiff asserting a proce-
dural injury does not have standing absent a showing that the
“procedures in question are designed to protect some threat-
ened concrete interest of his that is the ultimate basis of his
standing.” Lujan, 504 U.S. at 573 n.8.2 A free-floating asser-
tion of a procedural violation, without a concrete link to the
interest protected by the procedural rules, does not constitute
an injury in fact. See id. at 572-73 & nn.7-8; see also City of
Sausalito, 386 F.3d at 1197 (plaintiff alleging a procedural
  2
    Our analysis of a procedural injury under NEPA typically involves
three inquiries: 1) whether the agency violated certain procedural rules, 2)
whether those rules protect the plaintiff’s concrete interests, and 3)
whether it is reasonably probable that the challenged action will threaten
the concrete interests. City of Sausalito, 386 F.3d at 1197 (citing Citizens
for Better Forestry, 341 F.3d at 969-70). Because the first inquiry is
closely intertwined with the merits of Ashley Creek’s case, which we can-
not decide unless Ashley Creek has standing, we focus on the second
question.
              ASHLEY CREEK PHOSPHATE v. NORTON             11083
injury must also assert a concrete interest that is threatened by
failure to comply with the procedural requirement); Cantrell
v. City of Long Beach, 241 F.3d 674, 679 (9th Cir. 2001)
(plaintiff alleging procedural injury must show that the proce-
dures protect a concrete interest).

   [3] For claims brought under NEPA, “we have described
this ‘concrete interest’ test as requiring a ‘geographic nexus’
between the individual asserting the claim and the location
suffering an environmental impact.” Cantrell, 241 F.3d at 679
(citing Douglas County v. Babbitt, 48 F.3d 1495, 1500 n.5
(9th Cir. 1995)). Accordingly, plaintiffs who use the area
threatened by a proposed action or who own land near the site
of a proposed action have little difficulty establishing a con-
crete interest. See, e.g., Citizens for Better Forestry, 341 F.3d
at 971 (plaintiffs established geographic nexus by showing
that they used and enjoyed national forests affected by pro-
posed national forest management policy); Kootenai Tribe of
Idaho v. Veneman, 313 F.3d 1094, 1112 (9th Cir. 2002)
(plaintiffs with ownership interests in land adjacent to forest
affected by proposed action established geographic nexus).

   [4] Ashley Creek, whose phosphate leases are in Utah,
lacks any judicially recognizable geographic nexus to the area
that would be affected by mining on the North Rasmussen
Ridge, which is approximately 250 miles away in Idaho.
Although 250 miles is not some magic numerical distance
beyond which a party is too far removed from the immediate
environmental impact of a project to assert standing, we
observe that this distance prevents an assumption, in this case,
that Ashley Creek is geographically connected to North Ras-
mussen Ridge. Ashley Creek has not shown that its phosphate
fields are tied to the location of the proposed mining or that
the impacts of the mining will affect its property interests.
Contra Kootenai Tribe of Idaho, 313 F.3d at 1112 (plaintiffs
had ownership interests in lands adjacent to national forests
that could be affected by implementation of Forest Service
rule). Nor has Ashley Creek alleged that it uses, appreciates,
11084         ASHLEY CREEK PHOSPHATE v. NORTON
or in any way has an interest in the region surrounding North
Rasmussen Ridge. Contra Citizens for Better Forestry, 341
F.3d at 971 (members of plaintiff organization used and
enjoyed the forests at issue and, consequently, alleged a con-
crete interest).

   What is missing in this case is a legally sufficient link
between Ashley Creeks’s interest—getting the BLM to ana-
lyze unrelated phosphate deposits 250 miles away from the
proposed mines—and NEPA’s procedural requirement that
agencies analyze the environmental impact of the proposed
mining at a specific site, North Rasmussen Ridge. Not only is
the geographic link missing, the substantive concrete injury is
wholly absent.

   Under Ashley Creek’s theory, any owner of a phosphate
mine, whether located in Alaska, Utah, or Florida, would have
standing to challenge the EIS. Why stop there? Taking Ashley
Creek’s framework one step further, the BLM would be obli-
gated not only to analyze the environmental suitability of
unrelated phosphate deposits, but also phosphate substitutes
that might be more eco-friendly.

   [5] Indeed, Ashley Creek is strikingly similar to Justice
Scalia’s example of the kinds of plaintiffs who cannot assert
procedural injuries: “persons who have no concrete interests
affected—persons who live (and propose to live) at the other
end of the country from the [proposed project].” Lujan, 504
U.S. at 572 n.7. Without evidence that Ashley Creek’s leases
have some geographic nexus to the proposed mines, they are
for standing purposes “at the other end of the country” from
those mines. We therefore hold that the geographic disconnect
between Ashley Creek and the proposed mining project at
North Rasmussen Ridge precludes Ashley Creek from alleg-
ing a procedural injury sufficient to confer standing.

II.   PRUDENTIAL STANDING

   [6] Not only does Ashley Creek fail to satisfy the injury in
fact component of Article III standing, it fails to meet the
              ASHLEY CREEK PHOSPHATE v. NORTON             11085
zone of interests test, a prudential standing requirement. The
prudential standing analysis examines whether “a particular
plaintiff has been granted a right to sue by the statute under
which he or she brings suit.” City of Sausalito, 386 F.3d at
1199. The bottom line is that Ashley Creek’s interest in the
EIS analysis is purely financial. NEPA, on the other hand, is
directed at environmental concerns, not at business interests.
For reasons closely related to its lack of a concrete injury,
Ashley Creek’s challenge does not fall within NEPA’s zone
of interests. As an alternate basis for our decision, we hold
that Ashley Creek lacks standing under the prudential stand-
ing requirement.

   [7] Because NEPA does not provide for a private right of
action, see, e.g., Sierra Club v. Penfold, 857 F.2d 1307, 1315
(9th Cir. 1988), plaintiffs challenging an agency action based
on NEPA must do so under the Administrative Procedure Act
(“APA”), 5 U.S.C. §§ 551 et seq. Under the APA, “a person
. . . adversely affected or aggrieved by agency action within
the meaning of a relevant statute, is entitled to judicial review
thereof.” 5 U.S.C. § 702. The Supreme Court has interpreted
this section of the APA as imposing a prudential standing
requirement that “the interest sought to be protected by the
complainant [must be] arguably within the zone of interests to
be protected or regulated by the statute . . . in question.” Ass’n
of Data Processing Serv. Orgs., Inc. v. Camp, 397 U.S. 150,
153 (1970).

   The zone of interests test is not intended to impose an oner-
ous burden on the plaintiff and “is not meant to be especially
demanding.” See Clarke v. Sec. Indus. Ass’n, 479 U.S. 388,
399 (1987). But when, as here, the plaintiff is not “the subject
of the contested regulatory action, the test denies a right of
review if the plaintiff’s interests are so marginally related to
or inconsistent with the purposes implicit in the statute that it
cannot reasonably be assumed that Congress intended to per-
mit the suit.” Id.
11086         ASHLEY CREEK PHOSPHATE v. NORTON
   [8] We have long described the zone of interests that NEPA
protects as being environmental. See, e.g., Nevada Land
Action Ass’n v. United States Forest Serv., 8 F.3d 713, 716
(9th Cir. 1993) (“The purpose of NEPA is to protect the envi-
ronment, not the economic interests of those adversely
affected by agency decisions.”); Port of Astoria v. Hodel, 595
F.2d 467, 475 (9th Cir. 1979) (purely financial interests are
outside of NEPA’s zone of interests). Accordingly, we have
consistently held that purely economic interests do not fall
within NEPA’s zone of interests: “[A] plaintiff who asserts
purely economic injuries does not have standing to challenge
an agency action under NEPA.” Nevada Land Action Ass’n,
8 F.3d at 716; see also Ranchers Cattlemen v. United States
Dep’t of Agric., 2005 WL 1731761 at *18 (9th Cir. July 25,
2005) (an economic injury alone will not support a claim
under NEPA); Western Radio Servs. Co. v. Espy, 79 F.3d 896,
903 (9th Cir. 1996) (holding that a plaintiff whose only com-
plaint was that agency action would cause economic harm
asserted an interest outside NEPA’s zone of interests); Port of
Astoria, 595 F.2d at 475 (holding that injuries that were “only
pecuniary losses and frustrated financial expectations that
[were] not coupled with environmental considerations” were
“outside of NEPA’s zone of interests”).

   [9] Under this long-standing rule against purely economic
interests falling within NEPA’s zone of interests, Ashley
Creek fails to establish prudential standing. Rather, Ashley
Creek has never claimed to be protecting an interest that is
even remotely intertwined with the environment. Ashley
Creek’s sole interest is in selling phosphate to Agrium; Ash-
ley Creek has not linked its pecuniary interest to the physical
environment or to the environmental impacts of the project
evaluated in the EIS. As the district court noted, Ashley Creek
conceded as much, stating in its brief before that court that it
“does not have an interest in the local Idaho environment.”

  Ashley Creek attempts to escape the conclusion that its
bare financial interest falls outside NEPA’s zone of interests
                  ASHLEY CREEK PHOSPHATE v. NORTON                     11087
by arguing that the rule prohibiting those with purely eco-
nomic interests from suing under NEPA ceases to apply once
an agency decides to move forward with an EIS. Ashley
Creek’s argument depends on a determination that § 102—the
provision of NEPA that sets out the content requirements of
the environmental report once an agency determines that an
EIS is necessary—protects purely economic interests.3 That
determination, in turn, would require us to conclude that, for
purposes of standing, there is a distinction between cases
involving NEPA’s threshold applicability (i.e., whether an
EIS is necessary) and cases in which an EIS is clearly
required. In the end, Ashley Creek’s theory is undone by the
structure of NEPA and the purpose of § 102. Section 102 does
not support this bifurcated reading of the statute.
  3
   Section 102 provides, in pertinent part, that:
      The Congress authorizes and directs that, to the fullest extent
      possible : (1) the policies, regulations, and public laws of the
      United States shall be interpreted and administered in accordance
      with the policies set forth in this chapter, and (2) all agencies of
      the Federal Government shall—
                                      ...
      (C) include in every recommendation or report on proposals for
      legislation and other major Federal actions significantly affecting
      the quality of the human environment, a detailed statement by the
      responsible official on—
          (i) the environmental impact of the proposed action,
          (ii) any adverse environmental effects which cannot be
          avoided should the proposal be implemented,
          (iii) alternatives to the proposed action,
          (iv) the relationship between local short-term uses of man’s
          environment and the maintenance and enhancement of long-
          term productivity, and
          (v) any irreversible and irretrievable commitments of
          resources which would be involved in the proposed action
          should it be implemented.
11088         ASHLEY CREEK PHOSPHATE v. NORTON
   Ashley Creek’s argument springs from the Supreme
Court’s decision in Bennett v. Spear, 520 U.S. 154 (1997), in
which the Court considered the zone of interests protected by
a different environmental statute, the Endangered Species Act
(“ESA”). The Court clarified that whether a plaintiff’s interest
is within the zone of interests protected by a statute “is to be
determined not by reference to the overall purpose of the Act
in question (here, species preservation), but by reference to
the particular provision of law upon which the plaintiff
relies.” Id. at 175-76. In Bennett, the particular provision at
issue was § 7 of the ESA, 16 U.S.C. § 1536, which requires
each federal agency to insure that any action it authorizes,
funds, or carries out “is not likely to jeopardize the continued
existence of any endangered species or threatened species
. . . .” 16 U.S.C. § 1536(a)(2). When evaluating potential
effects on endangered species, agencies must “use the best
scientific and commercial data available.” Id.

   The Court concluded that the language requiring the use of
data indicated that one objective of § 7 was to avoid “needless
economic dislocation produced by agency officials zealously
but unintelligently pursuing their environmental objectives.”
Bennett, 520 U.S. at 176-77. The purpose of requiring agen-
cies to use high quality data, the Court reasoned, is to “ensure
that the ESA not be implemented haphazardly” in ways that
cause unnecessary economic harm. Id. Because § 7 protected
economic interests, the Court held that plaintiffs who asserted
economic interests fell within the § 7’s zone of interests. Id.
at 177.

   Applying Bennett, the Eighth Circuit examined the same
provision of NEPA on which Ashley Creek relies, § 102.
Friends of the Boundary Waters Wilderness v. Dombeck, 164
F.3d 1115 (8th Cir. 1999). The court followed Bennett’s
instruction to examine the particular statutory provision at
issue and determined that § 102 encompassed both environ-
mental and economic concerns. Id. at 1125-26. The court paid
special attention to the regulations that implement § 102,
              ASHLEY CREEK PHOSPHATE v. NORTON             11089
observing that those regulations require an EIS to include eco-
nomic effects that are interrelated with physical environmen-
tal effects. Id. at 1126 (quoting 40 C.F.R. § 1508.14).

   The Eighth Circuit rejected an argument that NEPA’s gen-
eral purpose of environmental protection infuses § 102 with
that same purpose. Id. at 1127. Instead, the court distin-
guished between cases involving NEPA’s applicability and
cases where NEPA requires an EIS, and reasoned that the
general purpose applies only in threshold applicability cases,
but does not govern the specific provisions of NEPA that con-
trol the EIS process. Id. at 1127. The court concluded that
plaintiffs had standing when they claimed that an EIS failed
to sufficiently consider the impact of an agency action on
local economies. Id. at 1126-27.

   We agree that Bennett instructs us to define the zone of
interests with reference to the specific provision of the statute
at issue, but we disagree with our sister circuit that § 102 pro-
tects purely economic interests or that it can be severed from
NEPA’s overarching purpose. As Agrium points out, Friends
of the Boundary Waters is factually distinguishable from this
case because the plaintiffs there conducted business on and
relied upon the lands that would be affected by the agency
action. Id. at 1120, 1126. Those plaintiffs also alleged that the
agency action would hamper their ability to enjoy the wilder-
ness area involved. Id. at 1126. In contrast, Ashley Creek has
not alleged any tie to the lands that would be affected by the
BLM’s decision to permit mining.

   We agree that Friends of the Boundary Waters can be per-
suasively distinguished on these factual differences. Nonethe-
less, we focus on our disagreement with the Eighth Circuit’s
reasoning because subsequent Eighth Circuit cases have inter-
preted Friends of the Boundary Waters as establishing that
“even purely economic interests may confer standing under
NEPA if the particular NEPA provision giving rise to the
plaintiff’s suit evinces a concern for economic consider-
11090         ASHLEY CREEK PHOSPHATE v. NORTON
ations.” Rosebud Sioux Tribe v. McDivitt, 286 F.3d 1031,
1038 (8th Cir. 2002); see also Cent. South Dakota Coop.
Grazing Dist. v. United States Dep’t of Agric., 266 F.3d 889,
895-96 (8th Cir. 2001) (“[O]nce [NEPA’s] procedures have
been invoked, a plaintiff can assert an injury arising from the
agency’s failure to consider NEPA’s particular purposes or
provisions, which might include economic considerations.”).
This reading means that Friends of the Boundary Waters has
come to stand for a broad principle that extends beyond the
facts of that case and would encompass virtually any eco-
nomic interest, no matter how remote. It is on this open-ended
and expansive interpretation of “purely economic interests”
that we part company with the Eighth Circuit.

   [10] An examination of § 102(2)(C) reveals that, while it
acknowledges economic concerns, those economic concerns
are not divorced from environmental considerations. In other
words, § 102(2)(C) does not set out a purely economic factor,
unconnected to environmental concerns. Section 102(2)(C)
requires all federal agencies to:

    include in every recommendation or report on pro-
    posals for legislation and other major Federal actions
    significantly affecting the quality of the human envi-
    ronment, a detailed statement by the responsible offi-
    cial on—

         (i) the environmental impact of the pro-
         posed action,

         (ii) any adverse environmental effects
         which cannot be avoided should the pro-
         posal be implemented,

         (iii) alternatives to the proposed action,

         (iv) the relationship between local short-
         term uses of man’s environment and the
              ASHLEY CREEK PHOSPHATE v. NORTON              11091
         maintenance and enhancement of long-term
         productivity, and

         (v) any irreversible and irretrievable com-
         mitments of resources which would be
         involved in the proposed action should it be
         implemented.

   In interpreting the statute, it is useful to start at the begin-
ning. The EIS itself is triggered by a “major Federal action[ ]
that will significantly affect the quality of the human environ-
ment.” NEPA § 102(2)(C) (“[A]ll agencies of the Federal
Government shall . . . include in every recommendation or
report on . . . major Federal actions significantly affecting the
quality of the human environment, a detailed statement” on
the environmental impact of the project). Thus, the human
environment is the overarching principle driving the provi-
sion.

   The statute then goes on to list what an EIS must contain.
The first two subsections, §§ 102(2)(C)(i) and (ii), focus spe-
cifically on environmental effects—the environmental impact
and adverse environmental effects. The third factor simply
requires the EIS to contain “alternatives to the proposed
action.” § 102(2)(C)(iii). The final subsection speaks to com-
mitment of resources. All of these parts of the list are infused
with environmental considerations, leaving no room for eco-
nomic interests divorced from the environment.

   [11] While the use of the word “productivity” in subsection
(iv) might be construed as requiring agencies to consider eco-
nomic concerns, that provision requires a statement, not of all
economic interests, but rather of the relationship between
uses of the environment and productivity. It does not require
a discussion of the impacts on productivity that are not inter-
twined with the environment. In short, nothing in the text of
§ 102(2)(C) suggests that an EIS must address an economic
concern that is not tethered to the environment.
11092           ASHLEY CREEK PHOSPHATE v. NORTON
   This conclusion is not surprising given that, for more than
a quarter century, courts have understood the purpose of
§ 102(2)(C) as protecting the environment. See, e.g., Weinber-
ger v. Catholic Action of Hawaii/Peace Educ. Project, 454
U.S. 139, 143 (1981) (explaining that the “twin aims” of
§ 102(2)(C) are “to inject environmental considerations into
the federal agency’s decisionmaking process” and “to inform
the public that the agency has considered environmental con-
cerns”); Andrus v. Sierra Club, 442 U.S. 347, 350 (1979)
(“The thrust of § 102(2)(C) is . . . that environmental concerns
be integrated into the very process of decisionmaking.”). The
Supreme Court has counseled that the “theme of § 102 is
sounded by the adjective ‘environmental,’ ” which means that
NEPA does not require an agency to assess all impacts of a
project, only those that have a “reasonably close causal rela-
tionship” with “a change in the physical environment.” Met-
ropolitan Edison Co. v. People Against Nuclear Energy, 460
U.S. 766, 772, 774 (1983); see also Ranchers Cattlemen,
2005 WL 1731761 at *19 (because plaintiffs failed to allege
a connection between the asserted injury and physical envi-
ronment, the injury fell outside of NEPA’s zone of interests).

   [12] The regulatory definition of “human environment,”
which the Eighth Circuit saw as persuasive evidence that
§ 102(2)(C) protects economic interests, see Friends of the
Boundary Waters, 164 F.3d at 1125-26 (citing 40 C.F.R.
§ 1508.14),4 is consistent with our interpretation. The regula-
tion states that
  4
    The D.C. Circuit criticized the Eighth Circuit’s use of regulations to
“extend prudential standing beyond the class of persons Congress
intends.” Town of Stratford v. Fed. Aviation Admin., 285 F.3d 84, 89 (D.C.
Cir. 2002). We need not decide here whether relying on regulations to
define the zone of interests is appropriate, but we agree with the D.C. Cir-
cuit that courts should not use regulations to expand the zone of interests
beyond what Congress intended. Here, we conclude that the statutory text
and the regulations are consistent: both permit consideration of economic
interests that are interrelated with the environmental effects of an action,
but neither protects purely economic interests. We discuss the regulations
only to explain yet another reason why we decline to follow the reasoning
of Friends of the Boundary Waters.
              ASHLEY CREEK PHOSPHATE v. NORTON           11093
    economic or social effects are not intended by them-
    selves to require preparation of an environmental
    impact statement. When an environmental impact
    statement is prepared and economic or social and
    natural or physical environmental effects are interre-
    lated, then the environmental impact statement will
    discuss all of these effects on the human environ-
    ment.

40 C.F.R. § 1508.14. Although this regulation indicates that
economic considerations may be relevant, those economic
effects matter only when they are “interrelated” with “natural
or physical environmental effects.” Id. (emphasis added). The
regulation goes a step further and clarifies that economic
effects alone do not require the preparation of an EIS. Id.
(“Economic . . . effects are not intended by themselves to
require preparation of an [EIS].”). Thus, to the extent regula-
tions clarify § 102(2)(C)’s zone of interests, they demonstrate
that purely economic considerations are not within that zone.
See also Town of Stratford, 285 F.3d at 89 (interpreting the
regulation as meaning that economic effects are not intended
by themselves to require an EIS).

   If the text of § 102(2)(C) were not enough to demonstrate
that the section does not protect purely economic interests,
that conclusion is strengthened by the impossibility of divorc-
ing § 102 from the overall purpose of NEPA. Ashley Creek
urges us to conclude otherwise, relying on the statement in
Friends of the Boundary Waters that

    although . . . the sweeping purposes of NEPA do not,
    as a threshold matter, bring NEPA’s procedures into
    play unless an environmental injury is at stake, Ben-
    nett indicates that once those procedures have been
    invoked, the plaintiffs can assert an injury arising
    from the agency’s failure to take into consideration
    the particular purposes or provisions of . . . NEPA.
11094         ASHLEY CREEK PHOSPHATE v. NORTON
164 F.3d at 1127. The Eighth Circuit apparently perceived
that Bennett’s directive to consider the particular provision at
issue erected a bar that prevented NEPA’s general purpose
from affecting the zones of interests encompassed by NEPA’s
individual provisions. We disagree.

   The Supreme Court’s holding in Bennett that the general
purpose of the ESA (species preservation) was different than
the specific purpose of § 7 of the ESA (preventing needless
economic dislocation), see Bennett, 520 U.S. at 176-77, does
not translate into the conclusion that the general and specific
purposes of all statutes are different. The scope of the zone of
interests varies according to the provision of law at issue, id.
at 163, and NEPA and the ESA are different statutes that
create different zones of interests. Whereas § 7 of the ESA
establishes specific normative requirements, each section of
NEPA is a purely procedural one that furthers the general pur-
pose of the statute. See Robertson v. Methow Valley Citizens
Council, 490 U.S. 332, 350-51 & 351 n.14 (1989) (contrasting
NEPA’s procedural requirements with the substantive require-
ments of § 7 of the ESA). In contrast to the ESA, under which
the substantive goals of an individual provision may have a
more specific objective than the overarching goal of the stat-
ute and may be analyzed independently, § 102 of NEPA can-
not be separated from the statute’s overarching purpose of
environmental protection because it is designed to further that
purpose.

   The overall purpose of NEPA is to declare a national com-
mitment to protecting and promoting environmental quality.
Id. at 348; 42 U.S.C. § 4331(a). Each of NEPA’s various pro-
cedural provisions is designed to further that goal of environ-
mental protection. Robertson, 490 U.S. at 348 (stating that to
ensure that the commitment to environmental protection is
infused into the federal government’s actions, NEPA creates,
among other ‘action-forcing procedures,’ the EIS require-
ment). In short, “[t]he sweeping policy goals [of protecting
the environment] announced in § 101 of NEPA are . . . real-
              ASHLEY CREEK PHOSPHATE v. NORTON             11095
ized through a set of ‘action-forcing’ procedures that require
that agencies take a ‘hard look’ at environmental conse-
quences.” Id. at 350 (citation omitted). Because the individual
procedural provisions, including § 102(2)(C), are intended to
further the overarching goal of NEPA, to safeguard the envi-
ronment, the provisions cannot be divorced from that broader
purpose. Thus, “it makes little difference whether the court
directs its attention to the purpose of [§ 102(2)(C)], or the pur-
pose of NEPA itself. The purpose is one and the same: protec-
tion of the environment.” Arizona Cattle Growers’ Ass’n v.
Cartwright, 29 F. Supp. 2d 1100, 1109 (D. Ariz. 1998).

   [13] Contrary to Ashley Creek’s suggestion, for purposes
of determining standing predicated on a purely economic
interest, NEPA does not support a distinction between cases
involving NEPA’s threshold applicability and cases involving
evaluation of the EIS process. In light of the purpose of
§ 102(2)(C)—protection of the environment—and the specific
statutory requirements for the content of an EIS, we hold that
a purely economic injury that is not intertwined with an envi-
ronmental interest does not fall within § 102’s zone of inter-
ests. Having failed to establish either an injury in fact or that
its interests are within the zone of interests protected by
§ 102(2)(C), we affirm the district court’s dismissal of Ashley
Creek’s challenge for lack of standing.

  AFFIRMED.



BEEZER, Circuit Judge, concurring in part and concurring in
the judgment:

   I concur in the judgment and Part I of the opinion of the
court. Because Ashley Creek has failed to establish constitu-
tional standing, I would leave for another day deciding
whether the prudential standing doctrine forecloses any plain-
tiff asserting a purely economic injury from bringing suit
11096         ASHLEY CREEK PHOSPHATE v. NORTON
under § 102 of NEPA. Compare Court Op., supra at 11082
(“The injury in fact prong [of the Article III standing analysis]
is determinative of this appeal.”) with Simon v. E. Ky. Welfare
Rights Org., 426 U.S. 26, 39 n.19 (1976) (determination that
petitioners lacked constitutional standing rendered consider-
ation of the “zone of interest” test unnecessary).